Dear Chief Schleuter:
You ask if recently enacted R.S. 15:85.1 requires municipalities to collect fees in connection with criminal bonds. We conclude the statute relates only to the collection of fees by the sheriff. HB 1118 of the 2003 Louisiana Regular Session provides in pertinent part:
    AN ACT to enact R.S. 15:85.1, relative to original bonds; to provide for a fee to be assessed in connection with every criminal bond posted; to provide for the collection of the fees; to provide for the distribution of the fee proceeds; to provide for the creation of a crime lab committee in each parish and to provide for its membership and duties; to provide for criteria in determining which persons may petition the court for a waiver or refund of the fees; and to provide for related matters.
Be it enacted by the Legislature of Louisiana:
    Section 1. R.S. 15:85.1 is hereby enacted to read as follows:
LA R.S. 15:85.1
§ 85.1. Posting of criminal bond; fee assessed
    A. (1) There shall be a fee in the amount of fifteen dollars assessed in connection with the issuance of every criminal bond posted within each parish. The fee shall be collected by the sheriff of each parish from envy person seeking release by means of a criminal bond, or their designated representative.
Again, collection of the fee by the municipalities is not required by the new law.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams